Citation Nr: 1614723	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-36 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and step-daughter


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active duty service from October 1954 to October 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal following an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

As an introductory matter, the Board recognizes that the RO treated the Veteran's claim as one to reopen, indicating that his claim for service connection for a low back disorder was finally denied in an April 1997 rating decision.  See October 2011 rating decision ("You were previously denied service connection for lower back condition by VA rating decision dated April 17, 1997. . . the decision is final).  Generally, once an issue is finally denied, it may be reopened upon the submission of new and material evidence.  However, after the April 1997 rating decision, a relevant official service department record that existed but had not been associated with the claims file was received.  Specifically, in 2003, the Veteran submitted a Standard Transfer Order prepared in June 1957 that stated that the Veteran was subject to "intermediate reporting" at the U.S.S. Haven (AH-12) from June 23, 1957, to July 4, 1957.  The Standard Transfer Order was signed off by the Hospital Personnel Office.  This service personnel record, which existed but had not been obtained at the time of the prior rating decision in April 1997, is relevant to the nature and severity of the Veteran's in-service back injury, which may have necessitated his 11-day hospital stay aboard the U.S.S. Haven.  See also Board Hearing Transcript at p. 4-5 (After his injury, he testified that they "sent me over to the USS Haven . . . It was a hospital ship. . . [the] USS Haven hospital ship.").  Accordingly, the claim will instead be reconsidered on the merits.  See 38 C.F.R. 
§ 3.156(c)(i) (2015). 

Additionally, the Board notes that, in November 2015, the RO issued a deferred rating decision indicating that the Veteran would be notified regarding the untimeliness of a substantive appeal with respect to the issue of entitlement to service connection for Hansen's disease.   This issue is one being adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over it.  However, it is unclear at this juncture whether the RO has yet to have notified the Veteran regarding the timeliness of his appeal or whether such notification is forthcoming, so the Board will simply refer this matter to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After carefully reviewing the claims file, a remand is necessary for additional development.  

I.  Outstanding Federal Records

First, a review of service treatment records reflects that the Veteran was transferred to the hospital aboard the U.S.S. Haven (AH-12) following an injury to his back.  See June 1957 Standard Transfer Order; June 1957 service treatment record (noting an "U.S. Naval Hospital, in U.S.S. Haven (AH-12)" admission diagnosis of left paraspinal muscle strain on June 23, 1957, and discharge to duty on July 5, 1957).  Because records of in-patient hospital treatment are often kept in a separate location from service treatment records, a specific request must be made for any in-patient records during the Veteran's hospitalization.  

Next, the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  According to the SSA award letter, it was determined that he became disabled in February 1996.  Unfortunately, with the exception of a copy of the Veteran's application for SSA benefits that he submitted himself, a request for SSA documents has not been made.  As these records are potentially relevant to the Veteran's back claim, they must also be obtained on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

Additionally, VA treatment records through June 2014 have been associated with the claims file.  To the extent that the Veteran may have received additional treatment for his back since that time, all recent VA treatment records should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

II.  Outstanding Private Records

The Board also determines that additional action must be taken to obtain private disability records from Lufkin Industries and the Texas Division of Worker's Compensation.  In this regard, the Veteran acknowledges that he injured his back on-the-job while working at Lufkin Industries in February 1990 but asserts that his back disorder pre-existed that injury and first started in service.  Treatment records indicate that the Veteran later filed a claim for employment disability at Lufkin Industries and Worker's Compensation.  See e.g. September 1996 private treatment record (noting that the Veteran is trying to work on his disability at Lufkin Industries); November 1996 private treatment record (noting apparently the Veteran is going to get his disability); December 2001 VA treatment records (noting that a private doctor "follows [the Veteran] for worker's comp[ensation] injury to back").  As such, records associated with any private and state disability claims would be very relevant to the etiology and any pre-1990 onset of his claimed back condition.  Therefore, with any necessary assistance from the Veteran, employment disability records from Lufkin Industries and the Division of Workers' Compensation, Texas Department of Insurance, must also be obtained on remand.

Moreover, as a February 1990 private treatment record notes that the Veteran was seen by a "Lufkin Ind. nurse" for his on-the-job injury, it appears that Lufkin Industries might have pertinent treatment records, as well, which should also be requested.

III.  Adequate VA Opinion

Finally, an addendum opinion should be sought regarding the nature and etiology of the Veteran's claimed back disorder.  Although the October 2011 VA examiner provided an etiological opinion, with rationale, the examiner cites an inaccurate factual premise for the opinion rendered that "it is less likely than not that the claimant's currently diagnosed lumbar intervertebral disc syndrome with degenerative arthritic changes is due to the service connected paraspinal muscle strain which occurred during military duty in 1957."  Namely, the examiner incorrectly states that there was "no documentation that the claimant had persistent or recurrent back pain after the 1957 injury requiring follow up and continued care of his back while in the service or after discharge until 32 years later. The next record that demonstrates a history of back pain and injury to the back is dated 1990."   Here, however, there is documentation of back complaints prior to 1990.  For example, the Veteran was seen June 1976 for what appears to be a notation for "L-S" or "L5 disc" (June 1976 private treatment record); he also submitted a receipt for charges for four visits in July 1984 to S. R. E., D.C. for alleged chiropractor services; and an October 1988 private treatment record noted the Veteran climbed down from a deer stand, experienced pain across the lumbosacral area, and reported his back was worse three days later, with a diagnosis of "muscle strain" (October 1988 private treatment records).  Because the examiner relied on the absence of back treatment until 1990 as a basis for the conclusion rendered, the Board finds the October 2011 VA examiner's opinion to be inadequate.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, an addendum opinion is needed.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file in-patient treatment records for the Veteran's in-service hospitalization from June to July 1957 at U.S. Naval Hospital aboard the U.S.S. Haven (AH-12).

2.  Associate with the claims file all SSA documents, including the medical records upon which any decision for disability benefits was predicated.  See SSA award letter (received by VA on December 1997).

3.  Associate with the claims file records any recent treatment records from June 2014 through the present that relate to the Veteran's claimed back disorder.

4.  Following receipt of authorization, obtain and associate with the claims file any treatment records and disability employment records from Lufkin Industries and the Division of Workers' Compensation, Texas Department of Insurance.  Two attempts should be made to obtain relevant non-Federal records, unless a formal finding can be made that a second request for such records would be futile.

5.  After the development requested in steps 1 through 4 above has been accomplished, obtain an addendum opinion on the nature and etiology of the Veteran's claimed back disorder.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  All relevant records from the Veteran's electronic claims file [both on VBMS and in Virtual VA] must be made available to the reviewing examiner and the examiner.

The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed low back condition had its onset in service or is related to service, including the noted June 1957 paraspinal muscle strain.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to service connection for a low back disorder.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


